RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 05a0395p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                   X
                                      Petitioners, -
 ABEDIN SELAMI, DONALD SELAMI,
                                                    -
                                                    -
                                                    -
                                                        No. 03-4391
          v.
                                                    ,
                                                     >
 ALBERTO GONZALES, United States Attorney           -
                                                    -
                                     Respondent. -
 General,

                                                    -
                                                   N
                    On Petition for Review of an Order of the Board
                                of Immigration Appeals.
                           Nos. A78 640 810; A78 640 812.
                                  Submitted: February 1, 2005
                            Decided and Filed: September 16, 2005
             Before: DAUGHTREY, MOORE, and McKEAGUE, Circuit Judges.
                                      _________________
                                          COUNSEL
ON BRIEF: David C. Koelsch, FREEDOM HOUSE, Detroit, Michigan, for Petitioners. Stacy S.
Paddack, Terri J. Scadron, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.
                                      _________________
                                          OPINION
                                      _________________
         KAREN NELSON MOORE, Circuit Judge. Petitioners, Abedin Selami (“Selami”) and his
son, Donald Selami, seek review of a final order of the Board of Immigration Appeals (“BIA”)
affirming the decision of the Immigration Judge (“IJ”) to deny their request for asylum and
withholding of removal under the Immigration and Nationality Act (“INA”). The IJ found that
Selami was not credible because he submitted a fraudulent newspaper article in support of his
asylum claim, and therefore the IJ denied his application. Furthermore, in light of the fraudulent
article, the IJ found that Selami’s asylum application was frivolous. In his petition for review,
Selami challenges these findings. Upon review, we conclude that both of the IJ’s findings were
supported by substantial evidence in the record, and therefore we DENY the petition for review.




                                                1
No. 03-4391              Selami et al. v. Gonzales                                                           Page 2


                                              I. BACKGROUND
        Selami is a thirty-eight-year-old native and citizen of Albania. He entered the United States
in May 2000 along with his wife, Esmeralda Selami, and son, Donald Selami (collectively, the
“Selamis”), using false Italian passports. On June 15, 2000, Selami filed an asylum application on
the grounds that he suffered past political  persecution in Albania and had a well-founded fear of
future persecution should he return.1
        Specifically, Selami claims that his family had a long history of anti-communist activity and
consequently were interned in the Dranije labor camp, where he was born in 1966. He asserts that
his father was jailed by the Communists in 1970 for his political activities. Furthermore, he claims
that he was jailed for thirty days in June 1990 because he tried to flee the country. Selami states that
while in jail, he was often beaten and starved by the Communists.
        Selami’s involvement with the Democratic Party in Albania began in 1991 when he helped
found a party chapter in his home town of Ballsh. Selami served as a member of the chapter’s
steering committee and as a party instructor. Selami claims that because of his participation in the
Democratic Party he continued to be persecuted. Specifically, he alleges that in April 1991 he was
arrested by the police for demonstrating against the Socialist Party. He claims that he was jailed for
three days, during which he was beaten and starved.
        Following the election of the Democratic Party, Selami enjoyed a period of relative calm.
In 1993, he was appointed to the position of general manager of the telecommunications office in
Ballsh. In 1997, following the collapse of the pyramid schemes, the Democratic Party was swept
out of power and replaced by the Socialists. Selami alleges that in June 1997, a week before the
election which brought the Socialist Party to power, a group of armed, masked men entered the
telecommunications building shouting his name and firing shots in the air. He claims that he
managed to escape harm by quickly running out a side exit. After the election, Selami was fired
from his appointed position at the telecom company and took a job as a propaganda instructor for
the Democratic Party.
        Selami alleges that throughout the fall of 1997, the leaders of the Democratic Party were
frequently attacked. Selami contends that during this time, he was targeted by former communists.
Selami alleges that in October 1997, he was sitting next to his cousin in a coffee shop when “armed
left extremists” began firing at him, but mistakenly killed his cousin instead. Joint Appendix
(“J.A.”) at 174 (June 15, 2000 Asylum Application at 12). Selami also contends that he was arrested
following his participation in an anti-government demonstration to protest the assassination of Azem
Harjdari, a Democratic Party leader. Selami alleges that he was held for seven days in jail during
which time he was beaten and tortured.
         Finally, Selami states that in April 2000, he and three other Democratic Party leaders were
sitting in a coffee shop when the police chief and five to six other armed, masked officers arrived.
Selami alleges that the police chief stated that they had come for him. Selami claims that he ran out
a back door while the police chased and shot at him. He contends that he hid in a friend’s house,
was later joined by his wife and son, and remained in hiding for several weeks. Ultimately, the
Selamis fled to the United States.
       The IJ conducted a hearing on the merits of Selami’s asylum application on May 10, 2001
and September 11, 2001. On the first day of the hearing, Selami attempted to submit into evidence

         1
           Abedin Selami is the principal asylum applicant, and his wife and son are derivative applicants who rely on
his application. See 8 U.S.C. § 1158(b)(3)(A). Though her asylum claim is derivative to that of her husband, Esmeralda
Selami separately appealed from the BIA’s decision to this court and therefore is not a party to this appeal.
No. 03-4391           Selami et al. v. Gonzales                                                  Page 3


a newspaper article to corroborate his claims of persecution. Selami asserts that his father in
Albania sent him the newspaper article. The newspaper, Liria, which means freedom, is published
by the “Formerly Persecuted Society of Albania.” J.A. at 323 (Removal Hr’g Tr. at 124). The title
of the article, which supposedly appeared in the March 30, 2001 issue of the newspaper, was “Anti-
Communists Leave the Country.” J.A. at 44 (Newspaper Translation). The translation of the article
provided by Selami states:
                Since the Neo-Communists came into power in 1997 using armed force and
        the help of foreign spies who never liked Albania and who continuously and
        systemically use force and terror typical of Communists, many Albanian anti-
        Communists have been arrested, tortured and killed without due process. In this
        criminal situation, many Anti-Communists hoping to avoid the Neo-Communist
        force have had to leave their country and their family and travel far from their loved
        ones.
                One of them is Abedin Selami from the City of Ballsh where the oppressions
        of the Neo-Communists are powerful and where the threats happened often and
        forced Abedin to emigrate with his wife and child. His obligation for his family is
        a natural human instinct and to escape the pressure of the Neo-Communists he had
        to emigrate with hope that one day democracy in Albania will triumph and one day
        he will come back and will give his contribution which he had to interrupt to escape
        the Red Terror.
J.A. at 44 (Newspaper Translation). Upon review of the article, the IJ noted that the format of the
article was “quite different than the type in the rest of the newspaper, as is the column spacing and
the . . . manner in which it’s spaced, as opposed to the pictures and other spacing in the rest of the
paper.” J.A. at 324 (Removal Hr’g Tr. at 125). Because of her suspicions regarding the authenticity
of the article, the IJ did not admit the article into evidence, but instead sent a request to the Library
of Congress to verify the accuracy of the article.
        On September 11, 2001, the IJ reconvened Selami’s hearing and reported that the Library
of Congress had obtained a copy of the March 30, 2001 issue of Liria from the National Library of
Albania, and that the article which actually appeared was not the one which Selami had submitted.
The actual article which appeared in the newspaper that day was titled, “the right wing will be
unified under the flag stepped by celebration.” J.A. at 371 (Removal Hr’g Tr. at 172). Thus, the IJ
concluded that the submitted article was fraudulent and “cast[] [Selami’s] entire testimony and
evidence in this case in doubt.” J.A. at 374 (Removal Hr’g Tr. at 175). The IJ asked Selami if there
was any evidence he would like to present to rebut the allegation that the article was fraudulent, but
he declined the IJ’s invitation.
        On March 29, 2002, based largely upon the submission of the fraudulent newspaper article,
the IJ denied Selami’s asylum application. Moreover, the IJ found his asylum application to be
frivolous pursuant to § 208(d)(6) of the INA, 8 U.S.C. § 1158(d)(6). On October 15, 2003, the BIA
affirmed the IJ’s decision without opinion pursuant to 8 C.F.R. § 1003.1(e)(4). Selami now petitions
this court for review.
                                           II. ANALYSIS
A. Adverse Credibility Determination
        The first argument that Selami raises in his petition is that the IJ erred in finding him to be
incredible. While ordinarily our review is limited to the actions taken by the BIA, “[w]hen the
Board adopts the decision of the IJ in lieu of issuing its own opinion, we review the IJ’s decision as
the final agency decision.” Denko v. INS, 351 F.3d 717, 726 (6th Cir. 2003). Furthermore, we have
No. 03-4391           Selami et al. v. Gonzales                                                 Page 4


stated that “[c]redibility determinations are considered findings of fact, and are reviewed under the
substantial evidence standard.” Sylla v. INS, 388 F.3d 924, 925 (6th Cir. 2004). Under that
standard, findings of fact are treated as “‘conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary.’” Yu v. Ashcroft, 364 F.3d 700, 702 (6th Cir. 2004) (quoting
8 U.S.C. § 1252(b)(4)(B)). Applying this deferential standard to Selami’s case, we conclude that
the IJ’s credibility finding was supported by the evidence, and therefore the record does not compel
a contrary result.
        Under the INA, the Attorney General may grant asylum to an alien who qualifies as a
“refugee,” which is defined as one “who is unable or unwilling to return to . . . [his or her home
country] because of persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion.” 8 U.S.C. §§ 1158(b)(1),
1101(a)(42)(A). An applicant for asylum bears the burden of demonstrating that “persecution is a
reasonable possibility should he be returned to his country of origin.” Perkovic v. INS, 33 F.3d 615,
620 (6th Cir. 1994) (internal quotation omitted). The applicant need not demonstrate that he will
probably be persecuted if returned because “[o]ne can certainly have a well-founded fear of an event
happening when there is less than a 50% chance of the occurrence taking place.” INS v. Cardoza-
Fonseca, 480 U.S. 421, 431 (1987). “The testimony of the applicant, if credible, may be sufficient
to sustain the burden of proof without corroboration.” 8 C.F.R. § 1208.13(a).
         In this case, by contrast, Selami offered a fraudulent newspaper article as corroborating
evidence of his claims of past persecution and a well-founded fear of future persecution should he
return. We have held repeatedly in unpublished decisions of this court that the submission of a
fraudulent document in support of a key element of an asylum claim is sufficient to support an
adverse credibility determination. See Lacinaj v. Ashcroft, No. 03-4003, 2005 WL 1313019, at *8
(6th Cir. May 27, 2005); Kasa v. Gonzales, No. 03-4318, 2005 WL 486766, at *3 (6th Cir. Mar. 2,
2005); Gjinaj v. Ashcroft, No. 03-3560, 2005 WL 54730, at *3 (6th Cir. Jan. 6, 2005); Dabo v.
Ashcroft, No. 03-3422, 2004 WL 1870440, at *2 (6th Cir. Aug. 13, 2004). This principle has been
similarly upheld by other courts of appeals as well. See, e.g., Yongo v. INS, 355 F.3d 27, 33 (1st Cir.
2004); Akinmade v. INS, 196 F.3d 951, 956 (9th Cir. 1999). As the BIA has explained, the
presentation of a fraudulent document “to prove a central element of the claim in an asylum
adjudication . . . in the absence of an explanation regarding such presentation[] creates serious
doubts regarding the [applicant’s] overall credibility.” In re O-D-, 21 I. & N. Dec. 1079, 1083 (BIA
1998). The BIA concluded that “[s]uch fraud tarnishes [the applicant’s] veracity and diminishes the
reliability of his other evidence.” Id. We agree with the BIA’s reasoning.
         In his petition to this court, Selami does not dispute the fraudulent nature of the newspaper
article he submitted, but instead argues that the article did not involve the heart of his asylum claim.
We find this argument to be wholly without merit. The article specifically states that Selami is a
prominent anti-communist activist in Ballsh who was forced to flee the country with his family
because of the threats from the Neo-Communists. The article concludes by suggesting that he hopes
to return when democracy is restored. The sole reason for submitting the article to the IJ was to
corroborate Selami’s claims that he suffered past persecution because of his political activities and
that he had a well-founded fear of future persecution should he return — which are the essential
elements of his asylum claim.
        Selami also argues that the fraudulent article should not be used in an adverse credibility
determination against him because the article was sent to him by his father and he was unaware of
its fraudulent nature. We find this argument to be equally unpersuasive. The Seventh Circuit has
explained, “if the applicant has no reason to know that the document is forged, its existence does
not undermine his credibility, though it deprives his testimony of the extra boost to credibility that
it would have if it were corroborated.” Kourski v. Ashcroft, 355 F.3d 1038, 1040 (7th Cir. 2004);
see also Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 912 (9th Cir. 2004). In Kourski, however, the
No. 03-4391                 Selami et al. v. Gonzales                                                                  Page 5


fraudulent document was a birth certificate which was “a subtle forgery, which is why the board
devoted most of its opinion to satisfying itself that it really was a forgery, and so it might well have
fooled [the applicant] and his mother.” Kourski, 355 F.3d at 1040. By contrast, in this case, the
forgery is readily apparent from a comparison of the forged article with the other article appearing
on the page submitted. There are obvious differences between the articles’ typeface, spacing, and
capitalization, which gave rise to the IJ’s suspicions after only a brief review. Moreover, Selami
does not explain why he did not question his father about the article’s authenticity during the four
months in which the Library of Congress investigated. Lastly, when asked at the reconvened
hearing to rebut the charge that the article was fraudulent, Selami never stated that he lacked
knowledge of the forgery. Indeed, Selami uttered absolutely no explanation. Thus, in light of the
obvious nature of the forgery, we conclude that Selami’s argument is without merit.
       In sum, we conclude that the fraudulent newspaper article is sufficient to support the IJ’s
adverse credibility determination. Accordingly, the IJ did not err in denying Selami’s request for
asylum.
B. Frivolousness Finding
       Selami next challenges the IJ’s finding that his asylum application was frivolous. Upon
review, we conclude that the IJ’s finding was supported by substantial evidence in the record.
       Under the INA, if the IJ determines that an alien has filed a frivolous application, the alien
becomes “permanently ineligible for any benefits under this chapter.” 8 U.S.C. § 1158(d)(6). “[A]n
asylum application is frivolous if any of its material elements is deliberately fabricated.” 8 C.F.R.
§ 1208.20. The regulations require, however, that the applicant “has had sufficient opportunity to
account for any discrepancies or implausible aspects of the claim.” Id.
       In this case, it is undisputed that the newspaper article submitted to the IJ was fraudulent.
Moreover, as we stated above, the article was submitted by Selami to corroborate the core elements
of his asylum claim. After finding that the document was fabricated, the IJ gave Selami an
opportunity to explain, but he failed to provide any answers notwithstanding notice of the IJ’s doubts
four months earlier. In his brief to this court, Selami argues that his application should not be
deemed frivolous because he did not have knowledge of the fraud. As we stated above, in light of
the obvious nature of the forgery, and Selami’s failure to articulate any explanation to the IJ,
Selami’s argument is without merit. Accordingly, we conclude that substantial        evidence in the
record supports the IJ’s finding that Selami’s application was frivolous.2
                                                 III. CONCLUSION
       For the foregoing reasons, we conclude that none of the arguments presented by Selami are
persuasive, and therefore we DENY Selami’s petition for review.




         2
           Selami argues that even if the IJ did not err in finding his application to be frivolous, he should be still entitled
to withholding of removal. We find this argument to be unpersuasive as well. Selami was not denied withholding of
removal because the IJ determined that his application was frivolous. Instead, the IJ found that Selami was not credible,
and therefore could not demonstrate that he suffered past persecution or a well-founded fear of persecution for purposes
of his asylum claim. “An applicant seeking withholding of removal faces a more stringent burden than what is required
on a claim for asylum.” Pilica v. Ashcroft, 388 F.3d 941, 951 (6th Cir. 2004). Because Selami failed to establish his
eligibility for asylum, “it therefore follows that he cannot satisfy the more stringent standard for withholding of
[removal]” as well. Koliada v. INS, 259 F.3d 482, 489 (6th Cir. 2001).